 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    REANNON LYNETTE TWEEDLE,                           No. 2:18-cv-02007 CKD
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    ANDREW M. SAUL,
      Commissioner of Social Security,
15
                         Defendant.
16

17

18           Defendant has filed an answer in this action. Pursuant to the scheduling order, the time

19   has now passed for plaintiff to file a motion for summary judgment and/or motion for remand.

20   The parties were advised in the scheduling order that the court is not responsible for reminding

21   them of scheduling deadlines and that failure to adhere to the schedule may result in sanctions,

22   including dismissal. L.R. 110. Plaintiff also was advised that plaintiff has an affirmative duty to

23   prosecute this action, and that failure to do so may result in a dismissal for lack of prosecution.

24   Fed. R. Civ. P. 41(b).

25   /////

26   /////

27   /////

28   /////
                                                        1
 1             Accordingly, IT IS HEREBY ORDERED that plaintiff show cause, in writing, no later

 2   than fourteen days from the date of this order, why this action should not be dismissed for failure

 3   to prosecute.

 4   Dated: January 31, 2020
                                                      _____________________________________
 5
                                                      CAROLYN K. DELANEY
 6                                                    UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10   2/tweedle2007.osc.nomsj

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
